Montgomery App. No. 23702, 2010-Ohio-3348. This cause is pending before the court as a discretionary appeal. Upon consideration of appellant’s motion for leave to redact personal identifying information,
It is ordered by the court that the motion is granted, and appellant shall come to the Supreme Court of Ohio Clerk’s office and redact all personal identifiers, as defined by Rule 44(H) of the Rules of Superintendence for the Courts of Ohio, in this case within ten days of the date of this entry.